Citation Nr: 9926078	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  93-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected atherosclerotic heart disease, coronary 
arteriosclerosis, anginal syndrome with hypertension, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for the service-
connected bilateral varicose veins, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to August 1951, 
November 1955 to August 1960, March 1961 to March 1964 and 
July 1964 to August 1976.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating action 
of the No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The Board remanded the case in September 1995 and January 
1998 for further development.


FINDINGS OF FACT

1.  During the course of this appeal, the veteran's service-
connected atherosclerotic heart disease, coronary 
arteriosclerosis, anginal syndrome with hypertension did not 
show chronic residual findings following acute illness or 
definite signs of congestive heart failure.  The veteran's 
diastolic blood pressure readings were predominantly below 
130.  In addition, there was no evidence of the effects of 
workload of 3 METs or less.  

2.  During the course of this appeal, the veteran's service-
connected bilateral varicose vein disorder was not manifested 
by severe findings.  There was no evidence of involvement of 
the long saphenous, ranging over 2 cm. in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration.  In addition, there were no findings of 
persistent edema, incompletely relieved by elevation of 
extremity, affecting either leg.  

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
60 percent for the service-connected atherosclerotic heart 
disease, coronary arteriosclerosis, anginal syndrome with 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 7107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.104, 
Diagnostic Codes 7005, 7007 (1997); 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7007 (1998).

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected bilateral varicose veins 
have not been met.  38 U.S.C.A. §§ 1155, 7107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.104, Diagnostic 
Code 7120 (1997); 38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic 
Code 7120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a January 1977 rating action, service connection was 
granted and a 10 percent rating assigned for hypertension, 
effective from September 1, 1976.  By an August 1977 rating 
decision, service connection was granted and a noncompensable 
evaluation assigned for post-operative status, varicose 
veins, effective from September 1, 1976.  In an October 1977 
rating decision, the RO increased the rating for the varicose 
vein disability to 10 percent and re-characterized the 
disability as residuals, ligation and stripping right greater 
saphenous system of veins.  

In the rating action presently on appeal, the RO increased 
the rating for the service-connected bilateral varicose veins 
to the present level of 30 percent, effective from May 13, 
1992.  By that same decision, the RO increased the rating for 
the service-connected heart disability to 30 percent, 
effective from May 13, 1992, and re-characterized that 
disability as atherosclerotic heart disease, coronary 
arteriosclerosis, anginal syndrome, compensation Class IIB, 
with hypertension.  In an August 1997 rating decision, the RO 
increased the rating for the veteran's service-connected 
heart disorder to the current level of 60 percent, effective 
from May 13, 1992.  By that same decision, the RO granted 
entitlement to individual unemployability, effective from 
January 4, 1994.

The veteran submitted a claim for increase in May 1992.  In 
statements submitted in support of his claim, the veteran 
contends that his conditions are more severe than the current 
ratings indicate.  In connection with his claim, the veteran 
submitted a May 1992 statement from a private physician who 
stated that the veteran was unable to do physical labor 
because of hypertension, obesity, coronary artery disease, 
degenerative joint disease, chronic obstructive pulmonary 
disease and peripheral vascular disease.

The veteran was afforded a VA examination in June 1992 at 
which time his history was reviewed.  The examiner noted that 
the veteran had varicose veins bilaterally.  He had had a 
vein stripping procedure "some years ago" on the right leg, 
but these had recurred.  He had not had episodes of 
phlebitis.  The veteran reportedly suffered chronic swelling 
with the varicose veins, from time to time, usually when he 
was in the upright position.  The veteran was noted to have 
hypertension and had experienced episodes of angina "in the 
past."  The examiner noted that the veteran had not suffered 
a myocardial infarction and he denied palpitations, orthopnea 
or paroxysmal nocturnal dyspnea.  

Physical examination revealed that the heart was not 
enlarged.  Tones were distant; rhythm, regular.  There was no 
murmur, thrill or friction rub.  Three randomly recorded 
pressures were:  140/90, 142/91 and 140/90.  The veteran was 
noted to have varicose veins involving the greater saphenous 
system bilaterally.  There was minimum swelling of the ankle 
in a sock distribution and some mild element of stasis 
dermatitis.  The veteran also had "copious" superficial 
varicose veins.  The calves were of equal circumference.  The 
diagnoses included hypertension; atherosclerotic heart 
disease; coronary arteriosclerosis, anginal syndrome, 
compensated Class 2B; post-operative status vein stripping 
procedure, right leg, recurrent varicose veins, both legs.  

In a May 1994 letter, a private physician who had been 
treating the veteran "off and on for the past eight years," 
for degenerative joint disease, hypertension, angina pectoris 
with suspected underlying coronary heart disease, chronic 
obstructive pulmonary disease and psychiatric disorder with 
gradual decline in functional capacity offered a statement in 
support of the veteran's claim.  The physician noted that the 
veteran had been seen on that date and found to be 
normotensive, allegedly off medications, with normal resting 
cardiac and circulatory examination, without any hard 
evidence to suggest limiting or symptomatic coronary heart 
disease.  The veteran's respiratory status and complaints of 
arthritis were also discussed.  The physician offered the 
opinion that the veteran was disabled for psychiatric 
purposes.  Although it was unclear whether the veteran 
suffered a formal thought disorder or organic brain syndrome, 
his psychiatric illness was such that he was not considered 
capable of sustained gainful employment.  

Private medical records obtained subsequent to the first 
Board remand include the report of a July 1994 treadmill 
stress test conducted because the veteran had risk factors 
for coronary heart disease.  Blood pressure upon presentation 
was noted to be 190/100.  It was noted that the veteran 
refused to exercise further than 15 seconds on a Naughton 
protocol, complaining of fatigue, and the test was 
terminated.  

The veteran was afforded a VA examination in February 1997 at 
which time the examiner reviewed the claims folder in its 
entirety.  The veteran's history was considered significant 
for varicose veins, with periodic swelling of the legs, but 
no thrombophlebitis or stasis dermatitis.  The veteran was 
also noted to be hypertensive, with atherosclerotic heart 
disease.  At the present time, the veteran was not having 
angina, but in years past he had sub-sternal chest pain at 
rest and with activity.  Regarding his heart condition, the 
examiner noted that the veteran was "pretty much" confined 
to a sedentary activity and occasionally noted episodes of 
palpitation.  

On physical examination, heart tones were distant; rhythm, 
regular.  The examiner did not detect a murmur.  Three 
randomly recorded blood pressures were reported:  160/90, 
164/90 and 162/90.  There were some superficial varicose 
veins noted, with no evidence of tortuous varicosities at 
present.  Minimal leg edema was noted bilaterally below the 
knees.  There was no evidence of stasis dermatitis or 
phlebitis.  The diagnoses included arteriosclerotic heart 
disease, coronary arteriosclerosis, anginal syndrome, 
compensated Class IIIC; hypertension; and status post-
operative stripping procedure for varicose veins with 
residual leg edema.

When the Board reviewed the veteran's appeal again in January 
1998, it was noted that the criteria for evaluating the 
disabilities at issue had been amended during the course of 
the appeal, and the case was remanded in order to allow the 
RO the opportunity to develop additional evidence and to rate 
the veteran's disabilities under the appropriate rating 
criteria. 

Correspondence and memoranda in the claims folder detail the 
RO's efforts to afford the veteran a VA examination.  The 
veteran telephoned the RO in June 1998 and indicated that he 
could not attend a VA examination because he could not make 
the long trip to the facility.  He inquired as to the 
possibility of being examined closer to his home.  

In a June 1998 letter to the veteran, the RO informed him 
that he must show good cause as to why he did not report for 
a VA examination and requested that he notify the RO if he 
was willing to report for an examination.  

In an August 1998 letter to the veteran, the RO noted that he 
had telephoned to report that he was unable to attend a VA 
examination because of difficulty in traveling.  It was 
requested that he provide a statement from his physician as 
to why he was unable to travel for an examination.  

In a December 1998 letter to the veteran, the RO related the 
history of its recent attempts to schedule the veteran for a 
VA examination and his failure to respond to requests for a 
medical statement.  The veteran was notified that he could 
contact a cardiologist, at his own expense, and arrange to be 
examined to provide the findings cited in the January 1998 
Board remand, a copy of which was enclosed.  The veteran was 
further notified that if he did not submit the requested 
evidence within 60 days, a decision on his claim would be 
made using the evidence of record. 

The veteran did not respond to the letter and in February 
1999, the RO continued the denial of the claims for increase.  

II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that these matters 
have been adequately developed for the purpose of appellate 
review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1998).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that the criteria for evaluating 
cardiovascular disorders, including arteriosclerotic heart 
disease (coronary artery disease), hypertensive vascular 
disease and varicose veins, were amended effective January 
12, 1998.  The Court has stated that where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version of 
the law most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).  The Board also notes, 
however, that retroactive application of the revised 
regulations prior to the effective date, that is January 12, 
1998, is prohibited.  Rhodan v. West, 12 Vet. App. 55 (1998).  
Therefore, impairment resulting from the service-connected 
heart disease and varicose veins prior to January 12, 1998 
must be evaluated using the old criteria, while impairment 
arising from those disorders after January 12, 1998 must be 
evaluated under the criteria which are determined to be more 
beneficial to the veteran.  It appears that the RO considered 
the veteran's claims under both the old and the new criteria.  
The SOC contained a recitation of the old criteria and the 
February 1999 supplemental statement of the case (SSOC) 
advised the veteran of the new criteria.  In view of these 
facts, the Board will also consider the claims under both the 
old and new criteria.

Atherosclerotic heart disease, coronary arteriosclerosis, 
anginal syndrome with hypertension.  The veteran's service-
connected heart disorder is presently evaluated as 60 percent 
disabling.  Under the criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997), effective prior to January 12, 
1998, a 100 percent rating was for assignment during and for 
6 months following acute illness from coronary occlusion or 
thrombosis with circulatory shock, etc.  A 100 percent rating 
was also for assignment after 6 months, with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment precluded.  A 60 
percent rating was warranted following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible.  

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1998), effective as of January 12, 1998, a 60 
percent rating is warranted for documented coronary artery 
disease resulting in more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope , or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is for assignment where 
documented coronary artery disease results in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7007 
(1997), effective prior to January 12, 1998, a 100 percent 
rating was warranted for hypertensive heart disease with 
definite signs of congestive failure, more than sedentary 
employment precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7007 (1997).  

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (1998), effective as of January 12, 1998, a 100 
percent rating is warranted for chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), effective prior to January 12, 1998, a 40 percent 
rating was warranted for diastolic pressure of predominantly 
120 or more and moderately severe symptoms.  A 60 percent 
rating was for assignment where diastolic pressure was 
predominantly 130 or more and severe symptoms.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997).  For the 40 and 60 
percent ratings under code 7101, there should be careful 
attention to diagnosis and repeated blood pressure readings.  

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998), effective as of January 12, 1998, a 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more.  A 60 percent rating is for 
assignment where diastolic pressure is predominantly 130 or 
more.  60 percent is the maximum schedular rating for 
hypertension under either set of criteria.  

Based upon a review of the record, the Board finds that 
evidence does not support a rating in excess of 60 percent 
under either the old or revised rating criteria.  There is no 
evidence that the veteran suffered acute illness from 
coronary occlusion or thrombosis and thus no evidence that he 
continues to have chronic residual findings thereof.  
Although the February 1997 VA examination included the 
examiner's opinion that the veteran's heart condition 
"pretty much" confined him to sedentary activity, there was 
no indication that that was considered a residual of acute 
illness, nor is there any evidence that the veteran suffered 
a myocardial infarction.  Diastolic pressure has not been 
predominantly 130 or more with severe symptoms.  In addition, 
there is no evidence that the veteran suffers congestive 
heart failure which would warrant an increased rating under 
the criteria pertaining to hypertensive heart disease.  As 
such, the evidence of record does not demonstrate that a 
rating in excess of 60 percent is warranted prior to January 
12, 1998.  

In considering the claim under the revised rating criteria, 
the Board notes that, despite the efforts of the RO to afford 
the veteran a VA examination which would have provided 
sufficient medical evidence to rate his disability, no 
examination was performed.  As such, there is no evidence of 
record, dated on or after January 12, 1998, pertaining to the 
effect of workloads of various metabolic equivalents (METs) 
or diastolic blood pressure readings subsequent to January 
12, 1998.  Although it was noted that the veteran had 
suffered angina in the past, there were no present findings 
of angina or congestive heart failure.  While a private 
physician indicated that the veteran could not perform 
physical labor, that opinion included consideration of the 
veteran's numerous disabilities, and was not limited to the 
effect of hypertension and coronary artery disease alone.  
The Board also notes the May 1994 statement of the private 
physician who had recently examined the veteran and found no 
"hard evidence" to suggest limiting or symptomatic coronary 
artery disease.

Thus, the Board has considered both the old and new rating 
criteria and finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for the service-connected atherosclerotic heart 
disease, coronary arteriosclerosis, anginal syndrome with 
hypertension above the 60 percent presently assigned.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991) and the Board has applied all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has he specifically raised this issue of an 
extraschedular rating.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.

Bilateral varicose veins.  The veteran's service-connected 
bilateral varicose vein disorder is currently evaluated as 30 
percent disabling.  Under the criteria of Diagnostic Code 
7120 in effect prior to January 12, 1998, moderately severe 
bilateral varicose veins involving the superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from 1 to 2 centimeters in 
diameter, with symptoms of pain or cramping on exertion, and 
no involvement of the deep circulation, were assigned a 30 
percent rating.  Severe bilateral varicose veins involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, with marked distortion and sacculation, with edema 
and episodes of ulceration, and no involvement of the deep 
circulation were rated 50 percent disabling.  38 C.F.R. § 
4.104, Diagnostic Code 7120 (1997).

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7120 
which became effective on, and subsequent to, January 12, 
1998, varicose veins are evaluated on the basis of 
involvement in each extremity.  When more than one extremity 
is involved, each is evaluated separately and combined under 
38 C.F.R. § 4.25 utilizing the bilateral factor as provided 
under 38 C.F.R. § 4.26, when applicable.  Varicose veins 
which cause intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery are evaluated as 10 percent disabling.  
Varicose veins causing persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema is evaluated as 20 
percent disabling.  Varicose veins resulting in persistent 
edema, and stasis pigmentation or eczema, with or without 
intermittent ulceration is evaluated as 40 percent disabling.  
Varicose veins resulting in persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration warrants a 60 percent rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1998).  

In order to warrant an increased evaluation of 50 percent for 
bilateral varicose veins under the criteria of Diagnostic 
Code 7120 which were in effect prior to January 12, 1998, the 
clinical evidence must demonstrate severe bilateral varicose 
veins involving the superficial veins above and below the 
knee with involvement of the long saphenous ranging over 2 
centimeters in diameter with marked distortion and 
sacculation, edema and episodes of ulceration.  Neither the 
June 1992 nor February 1997 VA examination yielded findings 
sufficient to meet this criteria.  Although the veteran was 
noted to have varicose veins involving the greater saphenous 
system bilaterally, varicosities measuring 2 centimeters or 
more were not noted on either leg on either examination.  In 
addition, there were no findings of ulceration.  Thus, an 
evaluation in excess of 30 percent for bilateral varicose 
veins is not warranted under the criteria of Diagnostic Code 
7120 in effect prior to January 12, 1998.   

As noted within, despite attempts by the RO to obtain 
additional medical examinations and evidence subsequent to 
the January 1998 Board remand, no additional medical evidence 
pertaining to the service-connected varicose vein disorder 
was obtained.  

To warrant an increased rating under the new criteria, each 
leg must meet the criteria for at least a 20 percent rating, 
which when combined would yield at least a 40 percent 
evaluation.  As noted earlier, the veteran was not examined 
after January 12, 1998, despite efforts of the RO to schedule 
the veteran for an examination.  Thus, there is no evidence 
to support an increased rating for either leg  under the 
revised criteria.  Persistent edema during this time period 
is not shown.  In fact, the report of the June 1992 VA 
examination noted complaints of swelling "from time to 
time" and physical examination revealed minimum swelling of 
the right ankle in sock distribution.  The February 1997 VA 
examination revealed "periodic" swelling and minimal leg 
edema below the knee was noted for each leg.  Thus, an 
increased rating under the criteria in effect on and 
subsequent to January 12, 1998 is not warranted.  

Thus, the Board has considered both the old and new rating 
criteria and finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for the service-connected bilateral varicose veins 
above the 30 percent presently assigned.  The Board further 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1).  In addition, the 
veteran has not specifically raised the issue of an 
extraschedular rating.  Thus, consideration of this matter 
under the provisions of 38 C.F.R. § 3.321 is in appropriate.  
See Bagwell; Floyd, supra.


ORDER

An increased rating for the service-connected atherosclerotic 
heart disease, coronary arteriosclerosis, anginal syndrome 
with hypertension is denied.



An increased rating for the service-connected bilateral 
varicose veins is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

